— Appeal by defendant from two judgments of the Supreme Court, Westchester County, both rendered December 14, 1977, convicting him of burglary in the third degree and criminal possession of stolen property in the second degree, respectively, upon his pleas of guilty, and imposing sentences. Judgments aifirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Hopkins, J. P., Lazer, Rabin and Gulotta, JJ., concur.